Citation Nr: 1439325	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  11-08 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent for a service-connected right shoulder arthroplasty.

2.  Entitlement to an increased rating in excess of 10 percent for service-connected left knee degenerative arthritis.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Mulvihill, Associate Counsel
INTRODUCTION

The Veteran served on active duty for the following periods:  in the Air Force from July 1973 to January 1975; and then in the Army Reserves with active duty periods from January 2003 to May 2003; August 2004 to December 2005; and November 2007 to October 2008.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision by the Boise, Idaho Department of Veterans Affairs Regional Office (RO).  The Veteran filed a Notice of Disagreement with the TDIU finding on May 17, 2010, and a Notice of Disagreement with the right shoulder arthroplasty and left knee degenerative arthritis findings on May 20, 2010.  A formal hearing of the issues was held at the RO in August 2010, a transcript of which is associated with the claims file.  

The RO issued a Statement of the Case in January 2011, which denied entitlement with respect to all three issues.  The Board notes that the Veteran filed a VA Form 9, Appeal to the Board as to all three issues in March 2011.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.  

All issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Board finds that more development is needed before a decision can be rendered regarding the Veteran's claims.

The Veteran's left knee and right shoulder were last examined more than four years ago.  VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  Therefore, a new VA examination is warranted.  

The Veteran also filed a claim of entitlement to a TDIU based upon his service-connected disabilities.  However, there is little information as to his employment history since 2009, and updated information must be obtained.  

Finally, it is apparent from the claims file that the Veteran does not regularly seek treatment from VA treatment facilities.  However, there is no indication he has stopped receiving medical treatment for his service-connected disabilities.  Therefore, efforts should be made to obtain any pertinent medical records dated from August 2010 to the present.

Accordingly, the claims are REMANDED for the following additional development and consideration:
 
1.  The RO or AMC should contact the Veteran to determine where he has received treatment since April 2010.  The RO or AMC should undertake efforts to obtain any outstanding VA treatment records and pertinent private treatment records, dated April 2010 to the present.  Any such records should be associated with the claims file. 

2.  Ask the Veteran to complete an updated Form 21-8940 with complete information as to employment and earnings since 2009.

3.  Then, the Veteran should be afforded a VA joint examination to evaluate ROM and functionality of the Veteran's right shoulder arthroplasty disability and left knee degenerative arthritis disability, noting the impact such disabilities may have on the Veteran's ability to work.

4.  Then, the Veteran should be afforded a general examination and a psychiatric examination.  The examiners should render opinions as to the impact of the Veteran's service-connected disabilities on his ability to work.

5.  When the requested development has been completed, and the RO or the AMC has ensured compliance with the requested actions, the claims should again be reviewed and readjudicated by the RO or the AMC on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



